Case 8:20-mc-00110-JSM-SPF Document1-1 Filed 12/28/20 Page 1 of 7 PagelD 11

Exhibit A
Case 8:20-mc-00110-JSM-SPF Document 1-1 Filed 12/28/20 Page 2 of 7 PagelD 12

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the

Northern District of California [~|
Abante Rooter and Plumbing, Inc., et al.

Plaintiff

v. Civil Action No. 3:19-cv-05711-EMC

Total Merchant Services, LLC

di i idl

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: PoundTeam Incorporated

(Name of person to whom this subpoena is directed)

vf Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

Place:

 

; Date and Time:
1110 N Florida Ave, Ste 300
Tampa, FL 33602, or a mutually agreeable location

 

09/25/2020 5:00 pm

 

 

“4 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place: ; Date and Time:
A mutually agreeable location

 

 

09/25/2020 9:00 am

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;

Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT

OR
‘s/ Taylor T. Smith

Attorney's signature

 

Signature of Clerk or Deputy Clerk

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff
Abante Rooter and Plumbing, Inc.

, who issues or requests this subpoena, are:
Taylor T. Smith, tsmith@woodrowpeluso.com, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO

80210- Tel: 720-907-7628
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

 
Case 8:20-mc-00110-JSM-SPF Document1-1 Filed 12/28/20 Page 3 of 7 PagelD 13

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:19-cv-05711-EMC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

C1 I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 8:20-mc-00110-JSM-SPF Document1-1 Filed 12/28/20 Page 4 of 7 PagelD 14

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(Ll) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 453(c);

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

g) Contempt.
The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 8:20-mc-00110-JSM-SPF Document 1-1 Filed 12/28/20 Page 5 of 7 PagelD 15

ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS TO POUNDTEAM

Please produce the following documents for inspection and copying on or before September 25,
2020. To the extent that POUNDTEAM objects to any of the below requests on the basis of
privilege, POUNDTEAM must provide a privilege log and produce any and all non-privileged
documents. Defined terms need not be capitalized to retain their defined meanings.

1.

10.

YOUR complete relationship with TRIUMPH, including all agreements, contracts,
and services rendered.

All DOCUMENTS sufficient to IDENTIFY the TRIUMPH DIALING SYSTEM,
including all user manuals and periodic dialer reports during the RELEVANT TIME
PERIOD

All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
by TRIUMPH to place calls to PLAINTIFF through the TRIUMPH DIALING
SYSTEM.

All DOCUMENTS sufficient to IDENTIFY all calls placed by TRIUMPH from the
TRIUMPH DIALING SYSTEM from the telephone number 858-225-4580 during the
RELEVANT TIME PERIOD.

All DOCUMENTS sufficient to IDENTIFY all calls placed by TRIUMPH from the
TRIUMPH DIALING SYSTEM during the RELEVANT TIME PERIOD.

All DOCUMENTS sufficient to IDENTIFY the total number of calls, and the date,
time, and duration of each call, made to each PERSON identified in DOCUMENTS
produced in response to Requests Number 3 and 4 above.

All DOCUMENTS sufficient to IDENTIFY any DO NOT CALL LIST, if any,
maintained by TRIUMPH on the TRIUMPH DIALING SYSTEM together with all
DOCUMENTS sufficient to IDENTIFY the location of any such DO NOT CALL
LIST.

All DOCUMENTS sufficient to IDENTIFY any and all PERSONS that TRIUMPH
called at least once during the RELEVANT TIME PERIOD using the TRIUMPH
DIALING SYSTEM after they were placed on TRIUMPH’s DO NOT CALL LIST,
together with the total number of calls TRIUMPH caused to be made to each person
so identified.

All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
TRIUMPH, including all contracts, agreements, and communications between YOU
and TRIUMPH.

All DOCUMENTS in YOUR possession that mention PLAINTIFF.
Case 8:20-mc-00110-JSM-SPF Document 1-1 Filed 12/28/20 Page 6 of 7 PagelD 16

11.

12.

13,

All DOCUMENTS sufficient to IDENTIFY any and all communications between
YOU and TRIUMPH regarding PLAINTIFF, this LAWSUIT, or the underlying
allegations set forth in the Complaint.

A physical inspection of the TRIUMPH DIALING SYSTEM utilized by TRIUMPH,
together with all user guides or manuals in effect during the RELEVANT TIME
PERIOD.

A physical inspection of the server on which the TRIUMPH DIALING SYSTEM
operates and is hosted.

DEFINITIONS

“ACTION” or “LAWSUIT” means and refers to the lawsuit captioned Abante Rooter and
Plumbing, Inc. v. Total Merchant Services, LLC, Case No. 3:19-cv-05711-EMC (N.D.
Cal. filed September 11, 2019), including all pleadings.

“DEFENDANT” or “TOTAL MERCHANT” means and refers to the Defendant in the
case, Total Merchant Services, LLC, a limited liability company organized and existing
under the laws of the State of Delaware whose primary place of business is located at
21650 Oxnard Street, Suite 200, Woodland Hills, California 91367, including all of its
divisions, subsidiaries, related companies, predecessors and successors, and all of its
owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures.

“DO NOT CALL LIST” means and refers to any internal list of phone numbers
maintained by TRIUMPH on the TRIUMPH DIALING SYSTEM of PERSONS who
have requested not to be called by TRIUMPH together with any written policies and
procedures regarding the maintenance and use of any such list.

“DOCUMENTS?” means and refers to writings, contracts, manuals, papers, drawings,
graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
data or data compilations, including without limitation all ESI, Excel files, screen shots,
proof of backups, data or other reporting data—stored in any medium from which
information can be obtained.

“IDENTIFY” shall mean the following:

A. When referring to a person, it means to give the person’s full name, present
address or last known address, additional phone number, and email address, and
the name of the registered business associated, owned, or operated, in any

capacity by any such person.

B. When referring to an entity, it means to give the entity’s full name, contact
Case 8:20-mc-00110-JSM-SPF Document 1-1 Filed 12/28/20 Page 7 of 7 PagelD 17

10.

11.

telephone number, and email address, and any name that the entity purports to do
business as (d/b/a name), and the type of entity that the business is registered as,
including but not limited to business, corporation, limited liability company,
professional association, and limited liability partnership.

“PERSON” means any natural person or any business, legal, quasi-governmental or
governmental entity or association.

“PLAINTIFF” means the Plaintiff in this action, Abante Rooter and Plumbing, Inc., and
any subsequent PERSONS added as plaintiffs to the Complaint or any subsequent or
amended complaint.

“RELEVANT TIME PERIOD” means and refers to the time from July 1, 2018 to the
present.

“TRIUMPH” means and refers to Triumph Merchant Solutions, LLC a California
corporation whose principal place of business and corporate headquarters is located at
2305 Historic Decatur Road, Suite 100, San Diego, California 92106, including all of its
divisions, subsidiaries, related companies, predecessors and successors, and all of its
owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures. For the purposes of this subpoena, the definition
of TRIUMPH includes the following individuals: Jason Heil, Christopher Heil, and
Nathan Aripez.

“TRIUMPH DIALING SYSTEM” means and refers to any equipment or software used
by TRIUMPH to make the calls at issue in the ACTION, including any equipment,
dialers, telemarketing systems, computers or computer systems, predictive dialers or
autodialers. The definition also includes technology that plays a pre-recorded voice or
message. The definition also includes all associated hardware, software, coding, and
databases (including language, rules, fields, and schema). The definition includes any
such equipment created, sold, or licensed by or from POUNDTEAM.

“YOU,” “YOUR,” or “POUNDTEAM” means and refers to PoundTeam Incorporated a
Florida corporation, whose principal place of business is located at 306 Fox Loop,
Davenport, Florida 33837, including all of its divisions, subsidiaries, related companies,
predecessors and successors, and all of its owners, directors, managers, agents, attorneys,
affiliates, subsidiaries, employees, contractors, partners, and joint ventures.
